 CITIZENS NATL. BANK OF WILLMARCitizens National Bank of Willmar and Willmar BankEmployees Association. Case 18-CA 5641- ISeptember 26, 1979DECISION AND ORDEROn March 23, 1979, Administrative Law Judge El-bert D. Gadsden issued the attached Decision in thisproceeding. Thereafter, the Charging Party and theGeneral Counsel filed exceptions and supportingbriefs, Respondent filed cross-exceptions and a sup-porting brief, and the Charging Party filed an answer-ing brief to Respondent's cross-exceptions. Addition-ally, the Minnesota AFL-CIO filed an amicus curiaebrief.The National Labor Relations Board has consid-ered the record' and the attached Decision in light ofthe exceptions and briefs and has decided to affirmthe rulings, findings,2and conclusions3of the Admin-istrative Law Judge and to adopt his recommendedOrder, as modified herein.4i The unopposed motions by the General Counsel and Respondent to cor-rect the transcript are hereby granted.2 We hereby note the follow ing inadvertent errors of the AdministrativeLaw Judge, which are insufficient to affect the results of our Decision: In sec.liA, of his Decision, the Administrative Law Judge states that Respondentadmitted in its answer that certain named persons, including Jeffery Berg-huis, are supervisors within the meaning of Sec. 2(11) of the Act, and are itsagents, whereas Respondent's answer denied that Berghuis has such status:in sec. Il,D, of his Decision, the Administrative Law Judge states that theUnion was certified by the Board on June 20, 1977, rather than May 20.1977; and, in the "Analysis and Conclusions" section of his Decision, theAdministrative Law Judge refers to U.S. Lingerie Corporation, 170 NLRB750 (1968), as a decision of the Supreme Court rather than of the Board.The Charging Party and the General Counsel except to the Administra-tive Law Judge's failure to conclude that Respondent discriminalorilychanged its employees' work schedules in November 1977 in violation of Sec.8(aX3) and (1) of the Act. We find no merit in these exceptions. In thisregard, the Administrative Law Judge merely found that Respondent'schange in its employees' work schedules "appears" to have resulted fromRespondent's animus against the Union. Such an inference is not supportedby the record. The change in employees' work schedules was uniformly ap-plied by Respondent to all of its employees who previously had worked on arotation basis at the drive-up window of the bank. There is nothing otherthan the fact that all those affected were union supporters to indicate thechange was for antiunion reasons. Accordingly, we find insufficient evidenceto establish that Respondent, by changing employees work schedules in No-vember 1977, violated Sec. 8(aX3) and (I).We additionally find no ment in the General Counsel's exceptions to theAdministrative Law Judge's failure to conclude that Respondent violatedSec. 8(aX3) and (1) by giving preferential treatment to employees MarySchwenk, Ruth Wintheiser, and Debbie Beam in October and November1977. This allegation was neither alleged in the complaint nor fully litigatedat the hearing.In view of our Decision herein, we find it unnecessary to pass upon theAdministrative Law Judge's discussion in the "Anlaysis and Conclusions"section of his Decision of the applicability of N.L.R.B. v. Great Dane Trail-ers, Inc.. 388 U.S. 26 (1967), and other related cases cited therein.' The Administrative Law Judge did not include any injunctive languagein his recommended Order, although he did use the broad cease-and-desistlanguage, "in any other manner" in his notice. We have considered this casein light of the standards set forth in Hickmortt Foods. Inc., 242 NRLB 1357(1979), and have concluded that a broad remedial order is inappropriateinasmuch as it has not been shown that Respondent has a proclivity toviolate the Act or has engaged in such egregious or widespread misconductas to demonstrate a general disregard for the employees' fundamental statu-1. The Administrative Law Judge found that, al-though Respondent had unilaterally changed employ-ees' work schedules in November 1977,. Respondentdid not violate Section 8(a)(5) and (1) of the Act be-cause the Union had waived its right to bargain overthis matter. We agree with his conclusion, but we doso only for the following reasons.Prior to November 22 or 23, Respondent's policywas that any teller who had been scheduled to workon a Friday evening at a drive-up teller window didnot have to work the previous Monday evening. Oneither November 22 or 23, Supervisor Holst, at thedirection of Respondent's president, announced achange in this policy at an employee meeting. Theemployees present at this meeting included Ericson,the Union's president, and Andresen, its secretary-treasurer. The change announced by Hoist was thattellers would no longer be excused from workingMonday evenings when scheduled to work Fridayevenings. This new policy was to become effectiveand in fact became effective the following Monday,November 28. It is undisputed that, prior to its an-nouncement or implementation, Respondent did notbargain with the Union concerning the decision orthe effects of this change.On either November 23 or 24 John Mack, theUnion's attorney and business agent, was informedby Andresen of the announced change. Thereafter, onNovember 29, at the next contract negotiating sessionheld between the parties, Mack informed Beihoffer,Respondent's attorney and negotiator, that he ob-jected to the recent change made by Respondent. Bei-hoffer responded that he was unaware of the changeand that he would investigate the matter. Later dur-ing the session, Beihoffer informed Mack that he hadinvestigated the matter and that Respondent's posi-tion was that the change made was consistent with itspast practice of scheduling employees to work up to40 hours per week, when necessary.Subsequent to this meeting, the Union filed the in-stant unfair labor practice charge alleging, inter alia,that the change in employees' work schedules madeby Respondent violated Section 8(a)(5) and (I) of theAct. However, it is clear from the record, and partic-ularly Mack's admissions, that other than the No-vember 29 conversation referred to above, Mack didnot have any discussion with Respondent concerningsuch change, did not request that Respondent rescindthe change, and did not request that Respondent bar-gain with the Charging Party concerning this matter.It is well established that it is incumbent upon aunion which has notice of an employer's proposedtory rights. Accordingly. we shall modify the recommended Order so as toinclude the narrow injunctive language, "in any like or related manner."Unless specifically stated otherwise, all dates herein refer to 1977.245 NLRB No. 47389 DECISIONS OF NATIONAL LABOR RELATIONS BOARDchange in terms and conditions of employment totimely request bargaining in order to preserve its rightto bargain on that subject.6The union cannot be con-tent with merely protesting the action or filing an un-fair labor practice charge over the matter.7In the in-stant case, although the Union objected at theNovember 29 negotiations session to Respondent'spreviously announced change in the employees' workschedules and thereafter filed an unfair labor practicecharge, it admittedly did not seek bargaining over thematter. In fact, when Respondent explained its ac-tions, the Union accepted the explanation without ad-ditional comment. We therefore conclude that, hav-ing failed to exercise its right to demand bargainingover the issue, the Union may not now effectivelyclaim that Respondent unlawfully refused to bargain.Accordingly, we adopt the Administrative LawJudge's dismissal of this portion of the complaint.2. The Administrative Law Judge concluded thatRespondent violated Section 8(a)(3) and (1) of theAct by sponsoring a picnic from which it discrimina-torily excluded those of its employees who were unionmembers. Respondent excepts to the AdministrativeLaw Judge's conclusions. We find merit in these ex-ceptions, as indicated below.In July 1977 Respondent's vice president, Peterson,held a picnic at his home, as he customarily had donein preceding years. Invited to the picnic were certainofficials of Respondent, two of Peterson's neighbors,and three bargaining unit employees. The three em-ployees were invited by Peterson because they hadbeen excluded from a picnic held only for employeeswho were union members at employee Doris Bos-hart's home. None of the employees invited to Bos-hart's picnic were invited by Peterson to the picnic athis home. Although, in previous years, picnics spon-sored by Respondent were held at Boshart's home,Boshart did not offer her home in 1977 for such apurpose.In finding the alleged violation, the AdministrativeLaw Judge drew an inference that the picnic held atPeterson's home in July was sponsored by Respon-dent. Such an inference is not warranted herein.Thus, the record clearly reveals that, unlike Respon-dent-sponsored picnics held in the past, Peterson paidfor the July 1977 picnic at his own expense. In thisregard, we note that Peterson's canceled personalcheck covering the costs of the picnic was introducedin evidence. Further, Peterson testified without con-tradiction that he was not reimbursed by Respondent6 The City Hospital of East Liverpool, Ohio. 234 NLRB 58 (1978); Clark-wood Corporation, 233 NLRB 1172 (1977); Globe-Union, Inc., 222 NLRB1081 (1976); Medicenter, Mid-South Hospital, 221 NLRB 670 (1975). Ameri-can Buslines. Inc., 164 NLRB 1055 (1967).'American Buslines, Inc., supra, at 1055-56.for these costs. Additionally, as noted above, thosewho attended the picnic did so solely at Peterson'sinvitation and the guests included not only bank per-sonnel but his neighbors as well. In these circum-stances, we find, contrary to the Administrative LawJudge, that the evidence herein is insufficient to estab-lish that the July picnic held at Peterson's home wassponsored by Respondent and that Respondent dis-criminatorily excluded certain employees therefromin violation of the Act. Accordingly, we shall dismissthis portion of the complaint.3. The General Counsel excepts to the Administra-tive Law Judge's failure to permit the amendment ofthe complaint at the hearing to allege an additionalviolation of Section 8(a)(l) of the Act; namely, aninterrogation by Supervisor Hoist of employee IreneWallin, and both the Union and the General Counselexcept to the Administrative Law Judge's failure tofind such a violation. We find merit in these excep-tions.On the last day of the hearing, following the pre-sentation of the General Counsel's case in chief. Su-pervisor Hoist was called to testify by Respondent.She testified, without contradiction, that on the firstFriday in July, while at work, she noticed that thetellers had circled dates on their calendars and thatthey were whispering and passing notes. She askedemployee Wallin what was happening and why noteswere "laying around." Wallin responded that "thegirls" were having a picnic at employee Boshart'shome and that "the union girls" were invited. Hoistthen continued to question Wallin and asked herwhether Mack, the Union's attorney and businessagent, was going to be there. Wallin answered that hewas, and reiterated that the union girls were going totbe at the picnic. Hoist also inquired whether Respon-dent's president was going to be invited and was toldby Wallin that he would be uncomfortable there.That same day Hoist reported this conversation to theRespondent's vice president, Peterson.Following Hoist's testimony, counsel for the Gen-eral Counsel immediately moved to amend the com-plaint to allege Hoist's conversation with Wallin as anadditional violation of Section 8(a)(l ) of the Act, spe-cifically stating that he had not been aware of thisconversation prior to HoIst's testimony. The Admin-istrative Law Judge stated on the record that the mo-tion should be denied not only because of the "late-ness of the hour," but also because the motion wasunnecessary as counsel for the General Counsel couldurge in his post-hearing brief to the AdministrativeLaw Judge the finding of such a violation, providedthe matter was fully litigated. Although counsel forthe General Counsel in fact sought the finding of suchan additional violation in his brief to the Administra-tive Law Judge, and the Administrative Law Judge390 CITIZENS NATL. BANK OF WILLMARalludes in his Decision to an allegation in the com-plaint of unlawful interrogation, he did not specifi-cally resolve the issue in his Decision. We find thatthe Administrative Law Judge erred in not permittingthe amendment of the complaint. Thus, counsel forthe General Counsel's motion was made immediatelyafter Holst's testimony and upon his first learning ofthe conversation in issue. Further, it is clear that theissue was fully litigated. Thus, although Section102.17 of the Board's Rules and Regulations, Series 8,as amended, makes the granting of motions to amenddiscretionary with the Administrative Law Judge,where, as here, the matter has been fully litigated andthe amendment conforms the complaint to the evi-dence adduced, the administrative law judge properlyshould grant the motion.8We further find that such a violation has been es-tablished. While Hoist's initial inquiry of Wallin, byitself, may not have been improper, her further in-quiry as to whether Mack would be attending thepicnic, made immediately after being informed of theunion sympathies of those who would be in a attend-ance, amounted to unlawful interrogation. Such aninquiry was tantamount to inquiring whether unionbusiness would be conducted at the picnic. Accord-ingly, we find that Respondent, through SupervisorHoist, violated Section 8(a)(1) of the Act.94. The Administrative Law Judge, in concludingthat the employee strike commencing on December16 was not an unfair labor practice strike, found thatthe only conduct of Respondent found to have beenan unfair labor practice and over which employeeshad expressed concern at the December 7 meetingpreceding the strike was exclusion of union membersfrom the allegedly Respondent-sponsored July picnic.He found, however, that incident to be too remote tobe considered a causative factor of the strike. He fur-ther concluded, based, inter alia, on the facts that theemployees made it clear they would strike if the De-cember 14 negotiating session ended in impasse, andthat they would strike until a collective-bargainingagreement was reached, that the "sole or principal"motivating cause for the strike was economic.Contrary to the standard used by AdministrativeLaw Judge, the correct standard in determiningwhether a strike is an unfair labor practice strike iswhether it is one which is caused "in whole or inpart" by an unfair labor practice.0'See, e.g., The Lion Knitting Mills Company, 160 NLRB 801 (1966).'Members Penelo and Murphy are of the view that Hoist's inquiry aboutMack attending the picnic is only a technical contravention of the statute sominor in nature as not to warrant either a formal unfair labor practice find-ing or issuance of a formal cease-and-desist order. They would thereforedismiss the complaint in its entirety.I0See, e.g., Tufts Brothers Incorporated 235 NLRB 808 (1978); LrondLersurelies, Inc., 213 NLRB 197 (1974).Inasmuch as we have found that the only unfairlabor practice which Respondent has committedherein was the interrogation by Supervisor Hoist ofemployee Wallin, a matter over which there was noexpression of concern at the December 7 meeting, weconclude, applying the appropriate standard herein,that the strike which commenced on December 16was not an unfair labor practice strike.5. The Charging Party and the General Counselexcept to the Administrative Law Judge's failure tofind that Respondent's December 29 letter to strikingemployees, in which it informed them of the possibil-ity that permanent replacements might be hired. didnot constitute a threat of discharge in violation ofSection 8(a)(1) of the Act. As we have found abovethat the strike herein was not an unfair labor practicestrike, but rather was an economic strike, we find nomerit to these exceptions.AMENDED CONCI.USIONS OF LAW"Substitute the following Conclusions of Law for theAdministrative Law Judge's Conclusions of Law 3, 4.and 5:"3. By interrogating employee Wallin concerningits employees' union activities, Respondent engagedin an unfair labor practice within the meaning of Sec-tion 8(a)(1) of the Act."4. The above-described unfair labor practice is anunfair labor practice affecting commerce with themeaning of Section 2(6) and (7) of the Act."5. The strike of Respondent's employees whichcommenced on December 16, 1977. was not an unfairlabor practice strike."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modifiedherein, and hereby orders that the Respondent, Citi-zens National Bank of Willmar, Minnesota, its offi-cers, agents, successors, and assigns, shall take the ac-tion set forth in said recommended Order, as somodified:1. Substitute the following for paragraphs l(a) and(b):" In his Conclusion of Law 3, the Administrative Law Judge inadvertentl)stated that Respondent violated Sec. 8(aKI) of the Act by telling its employ-ees that they need not join the Union and that they would earn more moneywithout the Union. However, the record clearly shows, and the Administra-tive Law Judge found earlier in his Decision, that the incident referred tooccurred more than 6 months prior to the filing of the instant charge, and,therefore, under Sec. 10(b) no violation of the Act can be found thereon.Accordingly, we shall amend the Administrative Law Judge's Conclusions ofLaw in this regard so as to reflect the violation found herein.391 DECISIONS OF NATIONAL LABOR RELATIONS BOARD"(a) Interrogating employees about their union ac-tivities."(b) In any like or related manner interfering with,restraining, or coercing its employees in the exerciseof rights guaranteed them by Section 7 of the Act."2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentSection 7 of the National Labor Relations Actgives all employees these rights:To organize themselvesTo form, join, or help unionsTo act together for collective bargaining orother mutual aid or protectionTo refuse to do any or all of these things.WE WILL NOT interrogate our employees abouttheir union activities.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of rights guaranteed them by Sec-tion 7 of the Act.CITIZENS NATIONAL BANK OF WILLMARDECISIONSTATEMENT OF THE CASEELBERT D. GADSDEN, Administrative Law Judge: Upona charge and an amended charge of unfair labor practicesfiled on December 15, 1977, and January 17, 1978, respec-tively, by Willmar Bank Employees Association, hereincalled the Union or the Charging Party, against CitizensNational Bank of Willmar, herein called Respondent, acomplaint was issued by the Regional Director for Region18 on behalf of the General Counsel on February 2, 1978,and an amended complaint filed on March 8, 1978.In substance, the complaint alleges that Respondent heldits annual picnic on July 3, 1977, and failed and refused toinvite certain of its employees who were members of andrepresented by the Union; that Respondent refused andcontinues to refuse to bargain collectively in good faith withthe Union by unilaterally instituting a new work scheduleof its employees, which required said employees to workadditional hours each month; that Respondent's employeeswent on a concerted work strike which was caused, moti-vated, and prolonged by Respondent's unfair labor prac-tices herein described; that said strike was therefore an un-fair labor practice strike; that Respondent sent its strikingemployees a letter which informed them that unless theyreturned to work in the immediate future, they would bepermanently replaced; that Respondent's supervisor ille-gaily interrogated an employee about employees' union ac-tivities; and that the above-described conduct on the part ofRespondent violated Section (a)(l) and (5) of the Act.Respondent filed an answer and an amended answer onFebruary 8 and March 8, 1978, respectively, denying that ithas engaged in any unfair labor practices as alleged in thecomplaint.The hearing in the above matter was held before me inWillmar, Minnesota, on May 4 and 5 and June 20, 1978.Briefs have been received from counsel for the GeneralCounsel, counsel for the Union, and counsel for Respon-dent which have been carefully considered.Upon the entire record in this case and from my observa-tion of the witnesses, I hereby make the following:FINDINGS OF FACTI. JURISDICTIONRespondent is now, and has been at all times materialherein, a corporation duly organized under, and existing byvirtue of, the laws of the State of Minnesota. As such. Re-spondent maintains its principal office and place of businessat 318 West Second Street, Willmar, Minnesota, where it isengaged in the general banking business.In the course and conduct of its business operations dur-ing the year ending December 31, 1977, which is represent-ative of its operations during all times material herein, Re-spondent derived gross revenues in excess of $500,000 frominvestments, securities, and notes. During the same period,Respondent engaged in interstate financial transactionsfrom its Willmar, Minnesota, facility which exceeded$50,000.The complaint alleges, Respondent admits, and I findthat Respondent is engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.11. THE LABOR ()R(iANIZATION INVOLVEDAttorney John E. Mack undisputedly and credibly testi-fied that, until about a month before this proceeding (May5, 1978), he was business agent for the Willmar Bank Em-ployees Association; that as such business agent, he com-menced negotiations in June 1977 as the chief bargainingagent for the employees, to bargain with Respondent in aneffort to reach an agreement on a collective-bargaining con-tract regarding wages, hours of work, holidays, bank recre-ational and social activities, etc., for employees.The Charging Party alleged, and Respondent admitted,that: "All fulltime and regular part-time office clerical em-ployees employed by Respondent at its Willmar, Minnesotaoffice, including bookkeepers and tellers; excluding officers,lending officers trainees, managerial employees, profes-sional employees, guards and supervisors as defined in theAct, as amended, and all other employees constitutes a unitappropriate for the purpose of collective bargaining withinthe meaning of Section 9(b) of the Act."Respondent further admitted in its answer that on May13, 1977, an election by secret ballot was conducted underthe direction and supervision of the Regional Director forRegion 18 among the employees of Respondent in the unit392 CITIZENS NATL. BANK OF WILI.MARhereinabove described: and that a majority of employeesdesignated the Union as their representative for the purposeof collective bargaining with Respondent. Respondent fur-ther admitted that on May 20, 1977, the Union was certi-fied as the exclusive representative for purposes of collectivebargaining of all the employees in the unit hereinabove de-scribed: and that at all times material herein, continuing todate, the Union has been the representative for purposes ofcollective bargaining of the employees in said unit with re-spect to pay, wages, hours of employment, and other termsand conditions of employment.Based upon the foregoing credited testimony, as well asother credited testimony of record, including the exhibits, Iconclude and find that the Willmar Bank Employees Asso-ciation, the Union herein, is, and has been at all times ma-terial herein, a labor organization within the meaning ofSection 2(5) of the Act.I1. THE Al.l.G(;ED NFAIR l.ABOR PRA( Tl(tSA. Background FactsCitizens National Bank of Willmar, Respondent herein,is a Minnesota corporation engaged in the general bankingbusiness at 318 West Second Street. Willmar, Minnesota.In its answer. Respondent admitted that the followingnamed persons occupied positions set opposite their respec-tive names, and have been and are now supervisors of theRespondent, within the meaning of Section 2(11) of theAct, and are its agents:C.R. ForstromLeo R. PirschPaul G. PetersonRichard R. ThullKaren HoistJeffery BerghuisChairman of the Board ofDirectorsPresidentVice PresidentAssistant Vice PresidentAssistant CashierAssistant Installment LoanOfficerThe record has established that on or about March 14.1977, Respondent's employees submitted to Respondent ademand for recognition as follows:We the undersigned, as employees of the Citizens Na-tional Bank of Willmar, having formed an employee'sassociation, herewith request recognition from the Citi-zens National Bank of Willmar as the Exclusive Bar-gaining Representative for all full time and regularpart-time clerical and office workers, including all fulltime and regular part-time bookkeepers and tellers,employed by the Citizens National Bank at its Will-mar, Minnesota office, exclusive of bank officers.guards, and supervisory employees with the authorityto hire, fire, suspend, lay off, recall, promote, dischargeor discipline other employees or effectively to recom-mend such action where the exercise of such authorityis not merely routine in nature but requires the use ofindependent judgment.This request is backed by more than two-thirds of theabove-described employees, and constitutes an appro-priate bargaining unit.This request is accompanied by a form tor your signa-ture as president of said Citizens National Bank ofWillmar, Minnesota. If you have not signed this docu-ment or a suitable recognition document by Friday.March 18, 1977, we will assume that ou have declinedrecognition.In witness whereof, we. the following employees, haveplaced our hands this 14th day of March. 1977Signed by:Sylvia EricksonShirley SolyntjesSandi TremlTaren NovotneNIrene WallinDoris BoshartGlennis AndresenMary SchwenkJane HarguthRuth WintheiserSandra Van LerbergheAttached to the above request for recognition (Resp.Exh. 38) is a recognition agreement submitted to the Re-spondent for its voluntary signature to recognize the Will-mar Bank Employees Association as the exclusive collectivebargaining representative of all its full-time and regularpart-time clerical and office employees in the unit hereinbe-fore described.The record has also established without dispute that aunion election was held by the employees under the aus-pices of the Board on May 13. 1977. Willmar Bank Em-ployees Association (WBEA) was certified the collective-bargaining representative of Respondent's employees onMay 20. 1977. Undisputed evidence shows that John Mackcommenced bargaining sessions with Respondent on June28, 1977. and participated in approximately nine other suchsessions at various periods during 1977, and on two otheroccasions in early 1978. Dale F. Beihoffer, attorney for Re-spondent since January 1977 was the principal negotiatorfor Respondent and participated in all of the bargainingsessions mentioned by the Union's negotiator. Mack (theUnion's attorney).Both counsel for the General Counsel and counsel for theUnion argue in their briefs that the allegations in the com-plaint herein must be viewed against a background of Re-spondent's animus towards any concerted or union activityof its employees. In support of their arguments, they citevarious pieces of correspondence in the record, one ofwhich refers to a charge of sex discrimination previouslyfiled with the Equal Employment Opportunity Commissionagainst Respondent. but subsequently withdrawn voluntar-ily by the employee (Ruth Wintheiser) on April 12. 1977(G.C. Exh. 8).Other correspondence in the record (Empl. Exhs. E2 andE3) recites charges against Respondent involving a changein employees' working assignments on April 9. 1977, andcharges that Respondent has refused and failed to bargainin good faith because it has refused to include in the con-tract a nondiscrimination clause against race, sex. creed.color. religion, or national origin; and that on May 16,1977, Respondent told an employee she need not join theUnion because she would get more money than union per-sonnel. On January 18. 1978. the Regional Director for Re-gion 18 held that Respondent's failure to agree to a nondis-crimination clause was not supported by sufficient evidenceof bad-faith bargaining, and that the other charges were not393 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsupported by sufficient evidence and were not broughtwithin the 6-month limitation; therefore, they were dis-missed. The Union's appeal of the Regional Director's rul-ings was affirmed by the Board's director of office of ap-peals (Empl. Exh. E3).'B. The Concerted and Protected Organizing Activities ofRespondent's Employees and Respondent's ReactionsTheretoShirley Solynjes, who has been employed by Respondentsince February 1976, testified that in early March or lateFebruary 1977, she called the home of Vice President Peter-son and asked permission to see him in his office. A fewdays later, she went to his office and told him that she hadreceived a small raise in January 1977, but it was not equiv-alent to what the other employees had received. Vice Pres-ident Peterson told her he would speak with her supervisor,Doris Boshart. Not having heard from Peterson a week lat-er, Solyntjes said she revisited his office and asked himwhether he had spoken to her supervisor, Doris Boshart,and Vice President Peterson said, "No." She then askedhim what could he do about it or whether it was possiblefor her to get a raise in the near future. Solyntjes continuedto testify as follows:Q. What, if anything, do you recall him respondingto that?A. He kind of stuttered around a little bit and thenhe said, "Well, "about the union, he said, "Ifyou join theunion," and then he said, "They'll probably be frozen. "He said, "If you don't join the union," the)' can maybework something out for us, a type of raise or something.[Emphasis supplied.]Shirley Solyntjes said she left the office and she neverreceived the raise.Vice President Peterson testified that he was not aware ofany union activity of the employees at the time Solyntjesheld her February 1977 conversation with him. He said hefirst became aware of employees' organizing activity aboutMarch 14, 1977, after three or four people went into Pres-ident Pirsch's office and presented him with the employees'request for recognition and request for agreement (Resp.Exh. 38). He categorically denied that he mentioned unionactivities to Shirley Solyntjes during their conversation inearly March.'Based upon the foregoing credited evidence, I concludeand find that Respondent (Vice President Paul Peterson)did not refer to Shirley Solyntjes' union interest or activityduring their conversation about a larger raise in pay. Infact, while it is possible and probable that Respondent'sI The facts set forth above are undisputed and are not in conflict in therecord.2 While I credit employee Shirley Solyntjes' testimony that she had a con-versation with Vice President Paul Peterson, I do not credit her statementsthat he told her a larger salary increase would be affected by her joining theUnion. I discredit her testimony in this regard not only because I was per-suaded by her demeanor that she was not testifying truthfully, but also be-cause the record does not show that Respondent (Peterson) had any knowl-edge of employees' organizing activities before March 14, 1977. 1 waspersuaded by Peterson's demeanor that his denial of Solyntjes' account wastruthful.employees were engaged in union activity in late Februaryor early March 1977, I do not deem it reasonable to inferfrom the single effort of Solyntjes, on her own behalf, toobtain a larger raise that Respondent's employees were en-gaged in union activity at that time (prior to March 14,1977). Moreover, even if the employees were in fact en-gaged in union activity before March 14, 1977, the recordherein is barren of sufficient evidence upon which to inferor support a conclusion and finding that Respondent hadknowledge of such activity at the time of Solyntjes' conver-sation with Peterson.Jeffkn Berghuis, assistant vice president of Respondentsince January 1, 1978, testified that for several years priorto January 1978 he was an installment loan officer. In hiscurrent capacity, however, he said, he approves cashierchecks, takes loan applications, assists on loan letters, andhas them approved by Assistant Vice President RichardThull. He acknowledged that on a rotation basis withAssistant Vice President Richard Thull and Assistant Cash-ier Karen Hoist, he is sometimes the only person in chargeof the bank on Tuesday evenings and on every third Fridayevening. Each of them, he said, is an officer of Respondent,and none of them voted in the union election.Assistant Vice President Berghuis admitted that on orabout May 18, 1977, he wrote a note (G.C. Exh. 2) whichread as follows: "Did you know you don't have to join-union. I found out yesterday through our attorney." Hefurther acknowledged that he passed this note to Ruth Win-theiser, who acknowledged that she received the note fromBerghuis and wrote a response thereon as follows: "Whathappens if we don't?" She said she passed the note back toVice President Berghuis, who admitted that he then wrotethereon as follows: "You will get more money than unionpersonnel."Berghuis also testified that the information which formedthe substance of his advice in the note (that employees didnot have to join the Union) was given to him by his super-visors, Peterson and President Pirsch, during a bank officersmeeting.Berghuis said he based his statement-that employeeswould receive more money if they did not join the Union-upon his personal experience, and not upon any statementmade by an official of Respondent.Berghuis further testified that he had the authority tosign cashier's checks and to initial the timecards of Respon-dent's employees when they forgot to do so, and that Thull,Pirsch and Peterson all had such authority. He said he col-lected the timecards an computed the payroll for all em-ployees including managerial personnel. However, he con-tends that no employees of the bank report to himpersonally, that he has no authority to hire, fire, transfer,suspend, lay off, recall, promote, assign work, or accept orprocess grievances, but that he does ask employees to assistother employees. He said he has never issued a warning,directed work, disciplined or rewarded any employee, orrecommended any of the above actions with respect to em-ployees. However, employees have come to him with com-plaints and grievances. He said he does not grant leave ortime off and has nothing to do with the formulation of bankpolicies. He does have the responsibility for locking up thebank every Tuesday evening, every third Thursday evening,394 CITIZENS NATL. BANK OF WILLMARand every third Friday evening. He admitted on cross-ex-amination that bank employees come to him with problemsregarding scheduling, or to change their lunch hour.While Berghuis denied that he had any authority withrespect to the formulation of bank policies. he did admit oncross-examination that on occasion he has advised Thullwhether a particular applicant was a risk, and that occa-sionally tellers come to him for his O.K. of checks. Theprincipal function of his job, he said, is to pay the bank bills(overhead) every month.'I therefore conclude and find upon the foregoing creditedtestimony that on or about May 16, 1977. Installment LoanOfficer Berghuis had authority, and did in fact receive em-ployees' complaints and grievances; that he kept andmarked their timecards when employees neglected to do so:that he changed their lunch hour when they requested achange; that he directed them to assist other employees intheir work duties: that he attended management policy-making meetings and occasionally recommended thechange in a bank form or the credit worthiness of an appli-cant for a loan: and that employees viewed him as a bankofficial with supervisory authority: consequently, I find thathe had actual and apparent authority of a supervisor, andwas and is a supervisor and agent of Respondent within themeaning of the Act. American Door Companvy. Inc., 181NLRB 37 (1970). and Aircraft Plating Companvy Inc.. 213NLRB 664 (1974).I further conclude and find that Berghuis, as such super-visor and agent of Respondent, told employee Ruth Win-theiser that she did not have to join the Union and shewould earn more money than union personnel: that otheremployees saw Supervisor Berghuis' statements to em-ployee Wintheiser; that Supervisor Berghuis wrote Win-theiser his note to dissuade her from joining or to cause herto abandon or withdraw her membership and support forthe Union: that such conduct demonstrated Respondent'sanimus towards unionization of is employees; and that butfor the fact that such conduct by Respondent was com-mitted more than 6 months prior to the filing of the chargesherein, it would have constituted restraining and coerciveconduct violative of the Act.Although Beihoffer, negotiator for Respondent, testifiedthat during the negotiation session on August 9. 1977. hedisavowed the contents of the note and assured the Unionthat no such unlawful practice would be implemented byRespondent, I find such assurance, coming 3 months afterthe incident, was too late to constitute a valid and effectivedisavowal. Moreover, the record does not show that suchdisavowal was ever communicated to the employees. In anyevent, such disavowal could not erase the vividly mani-'While I do not credit Assistant Installment Loan Officer Jeffery Berghuis'denial of having any supervisory authority over bank (teller) employees. Inevertheless credit essentially all of his enumerated duties because his testi-mony in this regard is not only undisputed, but to some extent corroboratedby other bank official witnesses. However, I do not credit Berghuis' explana-tion that the statement in the subject note (that employees who do not jointhe Union earn more money) was based upon his personal experience. I donot credit the letter explanation because, when he testified in this regard. Iobserved that he was selective. cautious, and uneasy while answering ques-tions on cross-examination. Moreover. I was not satisfied that Berghuis hadtruthfully documented or established an personal prior experience uponwhich he could have reasonably based such an opinion.fested union animus of the Respondent. There is nothing inthe record to show that Respondent had a change of hearttowards the organizing efforts of its employees.Glenis R. Andresen testified that just prior to the unionelection in May 1977. but after the employees filed with theBoard for recognition, she was having financial problems.As a result, she was a little apprehensive about her jobsecurity and the financial transactions of her husband. soshe asked Berghuis if she could speak with him and heconsented. Andresen testified that the substance of theirconversation was as follows:I was scared for my husband's future opportunityfor getting loans and I asked him [Berghuis] whatmight happen if I dropped the EEOC charge againstthe bank. And if I dropped an> thinking at all of goingunion.She continued to testify as follows:JUDGE GADSDEN: Just a moment. may I ask thisquestion?Q. (By Mr. Sykes) Would you please tell us nowwhat he said to you in response to this?A. He told me that if I had done these things. andhe was talking about dropping the E.E.O.C. ('hbargeand stopping the union. He aid that I would he treatedbetter. [Emphasis supplied.Jeffery Berghuis, in further testifying. admitted that hehad a conversation with Glennis Andresen in 1977 whenshe told him she was very upset about the Union. He con-tinued to testify as follows:Q. Did she tell you what she meant b she wasreally upset?A. She just said she couldn't take it anymore. Shesaid that she was afraid that her business dealings withher husband, her husband's business would be affectedby what she did or what she did not do.Q. Did she say why she thought her husband's busi-ness dealings might be affected?A. Because her husband's business dealings werewith the Citizens State Bank in Clara City of whichMr. Kelly Forstrom is president.Q. Does Kelly Forstrom have any relationship tothe Citizens National Bank of Willmar?A. Yes, he does.Q. What is that?A. He is a member of the hoard.Q. Did she make any further remark or have an3further comment about her husband's business deal-ings?A. I can't really recall what she said about it.Q. Did you make any response to her in regard tothese statements she made about her concern?A. I assured her that I didn't think that her hus-band's business with that bank would be affectedwhatsoever by what she did because I personall3knewKelly Forstrom as a neighbor all my life and I didn'tthink he was that kind of a person that would let some-thing like this interfere with other business dealings.Berghuis denied that he said anything to Andresen abouther union involvement.395 I)ECISIONS OF NATIONAL LABOR RELAlIONS BOARDBased upon the foregoing credited testimony. I concludeand find that Respondent (Assistant Installment Loan Offi-cer and Supervisor Berghuis) did. on or about May 14.1977. promise employee Glennis Andresen that she and herhusband would be treated better in their loan transactionswith the Respondent bank if she would drop her EEOCcharge against Respondent and abandon her interest in andsupport for the Union. I further find that such promise byBerghuis unequivocally cestahlis/hed evidence o(/ Respondenl'sanimus towards its employees' organizing a union, and thatbut for the occurrence of this incident more than 6 monthsbefore the filing of the charge herein, and consequentlybeing barred by the statute of limitations, it would in allprobability constitute coercive and restraining conduct io-lative of the Act.4C. Did Respondent Discriminatle Against its Union MemlerEmployees in Hosting its A nnual July 4th PicnicDoris Boshart testified that on June 19, 1977. she hadbeen employed by Respondent for 10 years: for the first 5.she had been a teller, and she was thereafter made headbookkeeper.Andresen said that Vice President Thull announced thatthe bank's annual picnic was to be held at her house onJuly 3, 1975, with the bank providing the food and drinks.She acknowledged that she had volunteered her home asthe site for the picnic. She further stated that she had alsooffered her home for the 1975 and 1976 picnics, but not forthe 1977 picnic. In 1977. she said, the annual picnic washeld in August after being postponed several times sinceJuly 3 or 4. She said she was not invited to the 1977 picnic.Sylvia Erickson testified that she was not invited to thebank's summer picnic in 1977. She nevertheless confirmedthat Respondent had a picnic on July 3, 1975, about whichshe had been told by other bank employees and to whichshe was invited by Vice President Richard Thull, who alsoasked her if she wanted to bring a guest.Glennis Andresen said she was not invited to the 1977summer picnic by any member of management. She ac-knowledged that Respondent's Exhibits 20(a). 20(b), 20(c).and 20(d) are her timecards.Paul Peterson, vice president and cashier for Respondent.testified that during the first part of July 1977, before July4, Karen Hoist came to his office and informed him thatIrene Wallin had told her that the girls were planning apicnic at Doris Boshart's house on July 4. He said Hoistwas referring to the eight girls who had formed the Union.He asked Hoist who was invited and who was not, and shetold him who was not invited. He said he took no action atthat time. However, he said, since he has a picnic at hishouse every year, he decided he would invite the four bankemployees who were not invited to the July 4 picnic atBoshart's house. He asked President Pirsch about the pic-nic, describing the discussion as follows:I4 discredit Assistant Installment Loan Officer Berghuis' denial that hetold Andresen that her husband would be treated better on his loan transac-tions if she would drop her EEOC charge and stop thinking about support-ing the Union. I credit Andresen's account in this regard because waspersuaded by her polite but truthful demeanor that she was telling the truth.and because her version is consistent with the greater and credited evidencein this case.A. I asked Mr. Pirsch if it was all right if I had apicnic. Hie said, "What ae you asking me lir?""Well," I said, "I am going to invite some of the peoplefrom the bank but not all of them and I don't want anyrepercussions," and he said, "T'his is a free country andSou can invite whoever you want but the bank isn'tgoing to pay for it." I said. "Of course not. I knowthat."Peterson further testified that the bank had a picnic at hishome in July 1977 and that he personally invited the peoplein attendance. He further stated that prior picnics, held atDoris Boshart's house in 1975 and 1976, were held in re-sponse to her offer to host such picnics, and that he was oneof the bank officials who invited the employees to attendthem. In July 1977. he said, Boshart did not volunteer herhome and he did not ask her to host the picnic: instead, hehosted the picnic himself and he did not invite Doris Bos-hart.He said he invited Dick Powell and his wife, Ruth Wen-theiser. Sandra Van Lerberghe, Debbie Beam. Karen fJoistand her husband. Richard Thull. Jeffery Berghuis. andKevin Bostrom. President Pirsch was out of the city and didnot attend the picnic. Peterson further stated that he did notinvite Mary Schwenk. Taren Novotney, Glennis Andresen.Sylvia Erickson. Sandra Treml. Shirley Solyntjes. IreneWallin, or Jane Harguth. None of these women attendedthe picnic. Peterson also testified that he invited his neigh-bor. John Miller. who is not an employee of the bank. Hedid not invite the bank's janitor, who had not attended theprior picnics.The picnic was held July 21 or 22. 1977. Peterson said hebought the meat and Kevin Bostrom bought the sweetcorn: each individual brought his own drinks, and Petersonserved coffee. At the trial he presented his own personalcheck, dated July 22. 1977 (Resp. Exh. 35), paid to a foodstore for T-bone steak. He testified that the bank did spon-sor and pay for employee picnics during 1976 and 1975.except for the beverages. He also presented and identifiedchecks of the bank as proof that it paid for the 1976 picnic(Resp. Exh. 36). and for the picnic in 1975 (Resp. Exh. 37).Berghuis further testified that he was in charge of the popmachine in the bank in 1977. and to his knowledge, themoney from that machine has never been used to defrayexpenses for bank functions such as a picnic. lie admittedthat the bank had had a picnic in 1974, 1975. and 1976 atthe home of Doris Boshart, and that the bank had suppliedthe meat and refreshments. He said he was never asked tocontribute any' money towards such picnics. He acknowl-edged that the picnic of bank employees was held at Peter-son's home in July of 1977 and that persons in attendancewere: Vice President Paul Peterson. Assistant C'ashier Ka-ren Hoist, Bookkeeper and Teller Ruth Wintheiser. DebbieBeam. Sandy VanLerberghe. Assistant Vice President Rich-ard Thull. and Kevin Bostrom.Berghuis further testified that he had personally been in-vited to the Juls 1977 picnic by Peterson and that he and hiswife attended the picnic. There was also a nonbank em-ployee present at the picnic. He said Peterson providedeverything except the sweet corn which was provided byKevin Bostrom, and everybody brought their own drinks.396 CITIZENS NATL. BANK OF WILLMARThe bank did not pay for any part of the sponsorship of thepicnic.Glennis Renae Andresen was employed by Karen Hoist asa teller in October 1976. She testified that shortly after theemployees submitted their petition for recognition to Re-spondent (March 14. 1977) she started experiencing someapprehension about her involvement with the Union. andshe requested a conference with Assistant Installment oanOfficer Jefferey Berghuis. According to her testimony thierconversation was as follows:A. I told Jeffrey Berghuis that I was scared for myhusband's future possibility of getting loans and Iasked him what might happen if I dropped theE.E.O.C. Charge against the bank. And if I droppedany thinkings at all of going union ...Q. (By Mr. Sykes) Would you please tell us nowwhat he said to you in response to this?A. He told me that if I had done these things. andhe was talking about dropping the E.E.O.C. Chargeand stopping the union. He said tha I would he treatedbetter ...* **Q. (By Mr. Sykes) O.K., do you recall anything elsethat he said to you or you said to him at that time?A. Yes.Q. Would you please tell us what that was?A. Well, I live in Clara City and I asked him if Iwould have a chance of getting into Kelly Forstrom'sbank in Clara City. If I had more of a chance then Iwould if I stayed with all of this, and. he said, "Yes. Iam sure you would."In response to Andresen's testimonial account of theirconversation, Berghuis testified that his reply to Andresenwas simply as follows:I assured her that I didn't think that her husband'sbusiness with that bank would be affected whatsoeverby what she did because I personally knew Kelly For-strom as a neighbor all my life and I didn't think hewas that kind of a person that would let something likethis interfere with other business dealings.Andresen also testified that the Willmar Bank EmployeesAssociation has been the certified collective-bargaining rep-resentative of Respondent's employees since May 20, 1977.that the Union commenced bargaining with Respondent inJune 1977. and that she had participated in those bargain-ing sessions. She corroborates the prior credited testimonyherein that the November change in work hours was nevermentioned in the bargaining sessions.Andresen testified that she is secretary-treasurer of theUnion, which met prior to November 1977. She said MarySchwenk has not attended a union meeting since July of1977 and she is currently $2.50 in arrears for union dues.which are $.50 a month. Andresen said that after she wasmade teller, Debbie Beam was hired by the Respondent inJune 1977 without any teller experience, but she was notmade a part of the rotating shift schedule. She said whenshe (Andresen) and other rotating tellers asked KarenHoist. "Was Debbie Beam going to rotate also ?" Hoistreplied. "she is just in the teller line to help you. she is not ateller", and she (Holst) walked away." In late October 1977.Andresen said the positions of Marx Schwenk. who wasreceptionist-secretary, and Debbie Beam. were switched,one for the other's.'Ruth Wintheiser testified that she has been an installmentclerk for 2 years since the strike. She was acting teller insidethe drive-up teller window for 2 months, until June 1977.At that time Penny Walters left the employ of the bank.and Wintheiser was moved to inside teller. She stated thatshe is not a member of the Union (WBEA) and she ac-knowledged that she had expressed her desire to be movedto an inside teller window to Karen Hoist and to otheremployees. Wintheiser also acknowledged that she pre-pared a complaint (G.C. Exh. 8) to the Equal EmploN mentOpportunity Commission on April 12, 1977. while she wasstill an outside teller. She acknowledged that she signed therequest for union recognition dated March 14. 1977.'Based upon the foregoing credited testimony I concludeand find that Respondent (Supervisor Berghuis) promisedemployee Glennis Andresen better treatment b the bankwith respect to family loans and to her opportunity to se-cure bank employment in Clara City. Minnesota. i shewere to abandon her EEOC claim against Respondent andwithdraw her membership and support from the Union;that Respondent implemented a change in employees'schedules (tellers who were members of the Union) withoutconsulting, notifying, or discussing the change with theUnion, the certified bargaining representative of the em-ployees; and that employees Mary Schwenk and Ruth Win-theiser were given better and more desired jobs and jobhours by Respondent after they withdrew their supportfrom the Union.I further find that the above conduct by the Respondentevidenced animnus towards enmployees' concerted and union ac-tivi:; and that such conduct would ordinarily have consti-tuted coercive, restraining, and discriminatory conductagainst the employees for exercising such protected Section7 rights. in violation of the Act. had it occurred within 6months prior to the filing of the charges herein. These find-ings are further substantiated by additional evidence. infra.D. Respondent Changes W'ork Hours o1 Several EnplveesIrene Wallin testified that in April 1977. Karen Hoistcalled a meeting of the tellers and bookkeeping employees.I credit the testimonial account of Glennis Andresen with respect to herconversation with Supervisor Berghuis about her fears of reprisal hb Respon-dent concerning her husband's loan transactions and her opportuniti to se-cure employment with the bank in Clara City,. Minnesota I credit her testi-mony and discredit Berghuis' version, not only because I was persuaded b)her demeanor and not persuaded by his demeanor. that she was testifyingtruthfully. but also, because her version coincides with the logical consis-tency of all of the evidence of record. I also credit Andresen's testimon tothe effect that Respondent's November change in the teller's work schedulewas not mentioned in the bargaining sessions, and that employee MarySchwenk had apparently abandoned the Union and was given Beam's posi-tion, which is a better job.I credit Ruth Wintheiser's testimony because it is Indisputed and it isconsistent with the credited testimony, especially with respect to her havingjoined the Union in March and thereafter abandoning the Union after shewas assigned to the Installment department and ultimately to a teller posi-tion.397 DECISIONS OF NATIONAL LABOR RELATIONS BOARDduring which she advised them that Ruth Wintheiser wasbeing assigned to the loan department. Teller Sylvia Erick-son objected because the reassignment changed her work-ing hours and affected her babysitting arrangement. KarenHoist told her that was not the bank's problem and that shewould have to fit into the change. Wallin said she thenvolunteered to take the drive-up window. The rotationschedule continued until Wintheiser was assigned to theloan department in October 1977 and she (Wallin) com-menced training Ruth Wintheiser to be a vault teller inApril or May 1977. the day after Wintheiser dropped herlawsuit against the bank. Karen HoIst directed her to trainWintheiser as a vault teller and she complied with thoseinstructions but did not lose any money or her title as aresult thereof.Karen Hoist, assistant cashier for Respondent for 8 or 9years, testified that she supervises Respondent's tellers; thatRespondent has three teller windows and one loan tellerwindow; and that in and prior to October 1977. Respon-dent had a policy that tellers who were scheduled to workon Friday evenings for I month on the inside did not haveto work the previous Monday evening. HoIst's testimony inthis regard was corroborated by the testimony of tellers Syl-via Erickson, Glennis Andresen. and Irene Wallin, who ad-ditionally testified that the policy was changed in Novem-ber of 1977.Hoist further testified that in or about the second or thirdweek of November 1977, she held a meeting of all tellers andbookkeepers and advised them that from then on, everyonewould work on all Mondays regardless of whether theyworked Friday evenings. She denied she made this changein policy, but said that during a management meeting, Pres-ident Leo Pirsch had made the final decision to change theaforedescribed policy. Hoist testified that tellers may leavewhen the work is done, but if they work more than 40 hoursa week, they receive time-and-a-half. If they work on Satur-day, the get time off during the week. She said when thebank no longer opens on Saturdays, in April, the employeesgo back to their rotating schedule. Employer's Exhibit 14shows the rotating schedule on which the tellers at windowsA, B, and C worked from April through October and a partof November 1977.Karen Hoist continued to testify as follows:A. I had a meeting with the tellers and explained tothem the new procedures after 3:00.Q. You previously testified that there were six peo-ple who would be affected by the change. Can youname those people?A. At that time it would have been Sylvia Erickson,Shirley Solyntjes, Sandy Treml. Jane Harguth-thereweren't six ....Q. You testified that the effect of this change was toadd an hour-and-a-half. Isn't it true that the effect ofthe change was to require certain employees to comeback on a Monday evening after they had been al-lowed to go home?A. For one person.Q. One person, yes. That person was going to haveto come back to the bank?A. Yes.Q. You testified that there were six employees af-fected or who would be eventually affected because ofthat rotation and that they were Sylvia Erickson, Shir-ley Solyntjes, Sandy Treml. Jane Harguth. Irene Wal-lin, and Glennis Andresen, right?A. Yes.Q. Those were the only employees affected, is thatnot true?A. Yes.Q. Isn't it true that Cilennis Andresen asked ou atthat meeting if Ruth Wintheiser and Mary Schwenkwouldn't be affected by this change, if thev wouldn'thave to do this?A. I don't recall it, but I believe I said something inmy testimony about it because the loan people weren'tinvolved in that area.Q. You don't recall her asking?A. No.Q. Do you recall saying to her that they didn't haveto because they didn't want to?A. No.Leo R. Pirsch. president of Respondent, admitted in histestimony that he instructed Karen Hoist to change thehours of the tellers during the November meeting and thathe had the ultimate authority to do so. He admitted that hedid not contact or advise any of the employees or the Union(Willmar Bank Employees Association), the certified bar-gaining representative of the employees, before ordering thework hours change. He also admitted that Respondent andthe Union commenced negotiation sessions in midsummer(late June or early July 1977) in an effort to obtain a collec-tive-bargaining contract; that they had had several bargain-ing sessions before November and were in Federal media-tion with a Harvey Paulson, and had a bargaining sessionscheduled for late November. at the time he ordered thework hour change.With respect to the November 1977 change in employees'working hours, teller Irene Wallin testified as follows: "Weasked if all the tellers would be included because this wouldmean it would be less a number of times for each one andshe said 'No.' " Wallin further testified that Respondent Ex-hibit 14 describes the rotating work shifts instituted b theRespondent in November of 1977. She said the employeesaffected by the change were: Sylvia Erickson. Glennis An-dresen, Sandy Treml. Jane Harguth. Shirley Solyntjes andherself. She said employees not affected by the workinghour change were: Ruth Wintheiser and Mary Schwenk.bookkeepers Doris Boshart and Taren Novotney, and thereceptionist. Wallin also said Novotney could not do tellerwork but Boshart could. She further stated that she is amember of the Union and so was Mary Schwenk but notRuth Wintheiser. Wallin said she worked with Sylvia Erick-son, Glennis Andresen, and Ruth Wintheiser until the latterwent to the loan department, and she (Wallin) was requiredto work the drive-up window shift. In January 1977, shesaid, Ruth Wintheiser was hired for the drive-up windowon a permanent working basis from 10:30 a.m. to 5:30p.m.; and she trained Wintheiser for 3 or 4 months on theinside before she was assigned to the drive-up window.'I credit the above testimony of Irene Wallin. Karen Hoist. and PresidentLeo R. Pirsch because it is essentially consistent and without conflict.398 CITIZENS NATI. BANK OF WILl.MARBased upon the foregoing credited testimony, I concludeand find that the Respondent had unqualified authority toreassign workers (Wintheiser Erickson, Andresen. andBeam) and to change their hours of work prior to unioncertification (June 20, 1977). However, while the Respon-dent was within its rights to make such changes, it is clearfrom the evidence of record that employees (Wintheiser,Schwenk, and Beam) who terminated their concerted, andultimately their union activity, were given preferentialtreatment by Respondent, in the assignment of jobs andworking hours, over employees who did not relinquish suchactivities or interests. In other words, it is unequivocallyclear that the employees most adversely affected by the jobreassignments and the change in working hours were theemployees who were consistently union members.Such preferential treatment accorded to nonunion em-ployees by Respondent amounted to discrimination againstthe union employees. Moreover, such discriminatory con-duct committed by Respondent prior to the Union's certifi-cation on June 20. 1977. is evidence of Respondent's ani-mus towards the employees' concerted and union activitiesprior to that date. However, Respondent's unilateralchange of the employees' work schedules in November1977, without consulting or notifying the employees or theUnion, (the certified collective-bargaining representatie ofits employees) constituted bad faith bargaining, in violationof Section 8(a)(5) of the Act.E. Factors Relating to Emnplqvees' Vote To StrikeWallin testified that she is a member of the Union and.since the summer of 1977, had participated on behalf of theUnion in bargaining with Respondent about salary., hours,vacations, holidays, insurance benefits, a nondiscriminationclause, and seniority. The Respondent's change in workhours in November of 1977 had never been discussed withthe Union in any of the negotiating sessions. She said theemployees attended a union meeting on December 7. 1977.and since an agreement had not been reached, they votedthat if the next mediation session ended in an impasse, theywould then take a strike vote. The mediation session didend in an impasse and the employees voted to strike, effec-tive December 16, 1977. In describing the events of thatmeeting. Irene Wallin continued to testify as follows:Q. Mrs. Wallin, would you please tell us how thatstrike came about.A. We felt that we had been in negotiations andmediation sessions for quite some time and nothinghad, only a few items had been really settled upon or.not really settled upon but agreed upon. The changingof the hours was significant because it was not the firsttime this had happened and the women were angryabout it. I think other things discussed were the pay-roll, of course, and the vacation benefits that we weretrying to get for our employees. Also, one of the thingsthat was discussed was a note that had been written byone of the officers to one of the employees. We alsodiscussed filing unfair labor practices.Wallin further stated that she has remained on strike tothe present time and has not made an offer to the Respon-dent to return to work. She identified Respondent i xhibit15. a summary of agreed items which was presented orshown to the parties on the negotiating team for the em-ployees. She admitted that she attended meetings at theFederal Mediation Service on several occasions and. on onesuch occasion, she left work at II a.m. to do so. The strikevote was taken on the basis that the strike would last untilan agreement with the bank is reached that the union mem-bers approve. Wallin also stated that when she was madevault teller she did not recei'e a raise. She said Jane ltar-guth lives 20 miles fr Willmar and Glennis Andresen livesin Clara City, Minnesota. On Mondays she would go homeand prepare her dinner and return to the bank to work from4 to 6:15 p.m.On November 29. 1977. the Respondent. during the ne-gotiation session. presented the Union and employees witha series of proposals towards a collectie-bargai ning con-tract (Resp. Exh. 17).Sylvia Erickson also corroborated other testirnon\ thatthe Union met in early December 1977. when Irene Wallin.Doris Boshart, Glennis Andresen, Shirles Sol ntjes. SandsTreml, Taren Novotney. herself. their attorney. John Mack.Archie Hanson. Gail Watkins, DarNll Terlisner and anotherperson named Dan (She could not recall his last name.)were present.At that meeting. Erickson testified. she talked about theirhours being changed and the note she found in the trashbasket, as well as the 2-week shift. She said she also talkedabout the picnic or parts that had been held b3the hank inJuly 1977 and the reasons for going on strike. She said the3discussed unfair labor practice charges and theN unalil-mously decided by a vote to strike if negotiations with Re-spondent failed. She acknowledged that Respondent Ex-hibit 21(a) through (d) are her timecards. indicating herwork schedules, and that she has not offered to return owork since the strike began on December 16. 1977. Shefurther acknowledged that Respondent's Exhibit 15 is atentative agreement reached between Respondent and theUnion during the negotiation session on Novemnber 29.1977.Glennis Andresen testified that the UI nion met during thefirst week in December 1977, at which time she and t'ellovemployee Sylvia Erickson spoke about Irene Wallin's beingreplaced by Wintheiser. She said she (Andresen). Erickson.and Wallin also talked about the drive-up shifts beingplaced on a 2-week alternating basis, and that Wallin andDoris Boshart compared the past pattern of conipan) pic-nics with the last picnic in July 1977. about which the. ,erenot notified. She said their counsel. John Mack. advisedthem of their options. They discussed the pros and cons of'going on strike and unanimously decided by vote to strike.with the expectation of further bargaining. Howeser nego-tiations broke down and on December 15 the Union wentto the National Labor Relations Board. On December 16.the Union went on strike and she and other striking em-ployees have been on strike since that time.Doris Boshart stated that Hanson. Olsen. and Terlisnerof the bank were at the early December meeting. At thatmeeting, she said, the employees voted to strike and to fileunfair labor practice charges against Respondent. At theend of the mediation session, the parties had not reached399 DECISIONS OF NATIONAL LABOR RELATIONS BOARDagreement. She said the bank has not asked her to return towork since she went on strike.Dale Beihoffer. attorney for Respondent since 1977, testi-fied that he has been involved in negotiations on behalf ofRespondent with the Union which involved 13 or 14 nego-tiation sessions. He further testified that the unresolved is-sues outstanding are as follows:Yes, wage article, seniority, vacations, discipline anddischarge question, that relates to the probation pe-riod, sick leave provision that's outstanding, non-dis-crimination clause, union security clause, an articlewith respect to technological change, there is a pro-posal with respect to maternity leave. I believe theunion has made a proposal with respect to reinstate-ment of strikers. There may be another one but I don'trecall it at the moment.Beihoffer further testified that the conditions set forth bythe Union for ending the strike are as follows: reaching afull contract settlement on item roman numeral 1, presum-ably Respondent's proposal, and Respondent Exhibit 15Biehoffer testified that the most difficult issue for resolv-ing the strike is the employees' demand for reinstatement ofthe striking employees. He continued to testify as follows:A. Yes, I was aware that the employees had beentold that as set forth in the last paragraph, GeneralCounsel's Exhibit No. I-J. Page 2, that the bank hadnow reached the point that they must seriously con-sider the possibility of hiring permanent replacementfor the positions. That they were reluctant to take sucha step, having serious implications, but that unless theemployees returned to work in the immediate future,the bank would have no other alternative.Q. Now, on the letter dated January 13th. was thereanything at all in that letter offering to reemploy em-ployees who had gone out on strike?A. No.Q. Did you at any time, after the strike began andafter the letter of December 29, make an offer to rehireall of the employees?A. No.Leo Pirsch, president of Respondent, corroborated Peter-son's testimony with respect to Peterson's asking if he couldhave a picnic at his home. He confirmed the testimony,regarding Respondent Exhibit 15, that during a bargainingsession the bank agreed not to sponsor any picnics. He cor-roborated prior testimony that Ruth Wintheiser was drive-up teller until after April, when she was moved into mainteller line, because Respondent needed more experiencedhelp and because she had been taking on the late shift solong she was tired of it. He acknowledged the new rotationsystem which was implemented in November 1977, and headmitted that he has not signed an agreement with theUnion, but that the parties had agreed to certain items. Hesaid when he held the meeting in which he changed thework schedules, he did not invite Erickson or any otheremployees. In the spring of 1977, he said. he was ap-proached by Taren Novotney and Sandy Treml, who askedhim why their pay had not been increased after the expira-tion of their 90-day probationary period. He said that hetold them he was advised by the attorney that Respondentcould not give them any raise during negotiations with theUnion, but he nevertheless paid them because his attorneytold him Respondent should pay them.John Mack, attorney for the Union, testified that therewas never any discussion about the change in workinghours during the bargaining sessions except on November29. 1977, at the mediation session in Minneapolis, when headvised Beihoffer of the change in hours. Glennis Andresenhad told him about it the day after the change in the workschedule and she also told about the discriminatory invita-tion to the bank's picnic involving union and nonunion em-ployees. He acknowledged that he agreed to items in Re-spondent Exhibit 18 and that neither side has sincewithdrawn agreements to those items. He said that thebank's change in the working hours schedule occurred onor about ,November 23, 1977, and that he has not made arequest that the hank reverse its change in working hours.However, Mack acknowledged that he received and hadknowledge of Respondent's letter (Resp. Exh. 31) datedJanuary 13, 1978. which contained the following para-graph:In any event it is clear that these relatively minor issuesshould not be permitted to complicate or prolong theresolution of the strike against the bank. Any question.with respect to the participation of employees and par-ties sponsored by the bank, appears to have been re-solved already by the tentative agreement reached onNovember 29. '77. with respect to the Section I-A (4).Recreational Activities and Parties. With respect to thealleged unilateral changes. the bank has today re-scinded both the rotation of tellers at the drive-up win-dow and the change in scheduling for Monday andFriday evenings.Although the bank continues to believe that thesechanges are justified by legitimate business reasons, theproposed implementation of these changes for the fu-ture will be deferred to afford the union the opportuni-ty to bargain over the changes.Mack further admitted that several bank officials and justabout all union members received copies of the above letter(Resp. Exh. 31). He said that he did not reply to the letteror make any demand to bargain with respect to its contents,but that he made such a general demand in Employer Ex-hibit 38, "hours of work."Analysis and ConclusionsAlthough the testimony in section C. above, is essentiallyfree of conflict, it nevertheless raises a question as towhether the July 1977 picnic involving the bank employeeswas bank-sponsored, or individually and personally spon-sored. The evidence of record shows that a determinationon this question cannot be made simply by evaluating thecredibility of the respective witnesses. Rather, such a deter-mination can be made objectively only upon an examina-tion of the status of bank employees in 1975 and 1976, ascompared with 1977, the past practice of the Respondentwith regard to picnics, the relationship of each witness tothe party on whose behalf he or she testified, as well as theconduct of the parties (Respondent and the Union) priorand subsequent to the 1977 picnic.400 CITIZENS NATL. BANK 01: WII.LMARFirst, it must he recalled that Respondent's employeeswere not organized in 1975 and 1976. but they organized onMarch 14 and obtained union certification on May 20.1977; that for the years 1975 and 1976, an employee. DorisBoshart, offered her home as the site for the picnic andRespondent (through its managerial staff) invited all profes-sional employees of the bank and paid for all food. exceptbeverages. The uncontroverted evidence of record furthershows that after the employees became organized and the!observed an antiunion note written by a managerial officialof Respondent in May 1977, relations between the bank(management) and the employees (primarily the chief orga-nizers of the Union) became somewhat alienated. Thisstrained relationship between the Union and the bank isfurther manifested by evidence of Doris Boshart's failure tooffer her home for the site of the July 1977 picnic, as shehad in 1975 and 1976. The extent of the alienation is evenfurther demonstrated by the evidence of the organized em-ployees having planned and held their own July 4. 1977.picnic, excluding other bank officials and nonunion em-ployees.The evidence clearly shows that Respondent (Vice Pres-ident Paul Peterson) was informed about the union emplo>-ees' planned picnic by employee Karen Hlolst, who also toldhim which employees were invited and which employeeswere not invited. Although Vice President Peterson did notsay anything to the union employees, he did discuss theirpicnic plan with bank president, Pirsch. Hte testified that thesubstance of their discussion was as follows:I asked Mr. Pirsch if it was all right if I had a picnic.He said. "What are you asking me for?" "Well," I said,"I am going to invite some of the people from the bankbut not all of them and I don't want any repercus-sions," and he said, "This is a free country and you caninvite whoever you want but the bank isn't going topay for it." I said, "Of course not. I know that."When Vice President Peterson was asked whether he hadasked President Pirsch for reimbursement for the picnic. hesaid he did not. However, in view of the background of therelations between the Respondent and its employees, here-tofore discussed. I do not credit Vice President Peterson'slimited account of his discussion with President Pirsch forthe following reasons: (1) I cannot conceive of the presidentof the bank, being fully aware of the past practice of a July4 picnic, not asking his vice president why was he hostingthe picnic at his house and why was he inviting only someof the employees; (2) I find it difficult to conceive that VicePresident Peterson neglected to inform President Pirsch ofwhat he had learned about the union employees planning apicnic, and identifying the employees whom the Union ex-cluded from their plan; (3) if Vice President Peterson had infact decided to host a personal picnic at his home, it seemsstrange that he would ask permission of President Pirsch:(4) in view of the past practice of a July 4 bank-sponsoredpicnic, I find it strikingly unusual for President Pirsch not tohave offered to pay for the picnic: and (5) President Pirsch'sfailure to ask some of the above-enumerated questions aswell as his failure to offer to defray the expenses of thepicnic as the bank had done in the past, coupled with hiscomment to Vice President Peterson that "this is a freecountry and you can invite whoever you want. but the bankisn't going to pay for it," clearlNindiciated that he endorsedPeterson's hosting the picnic kith knowledge that theunionized employees would be excluded therefrom.Although Doris Boshart did not offer her home as the sitetor the Jul 1977 picnic, she was not under anb obligationto do so. However, her failure to offer her home to the bankfor a picnic when she in fact hosted a picnic for the union-ized emplobees indicates the breach in relations hbet. eenthe union employees on one side aind manlagemnt and thenonunion employees on the other. While I am not attemrpt-ing to condone or compliment [)oris Boshart or the unionemploees for excluding the nonunion emplo ees and nman-agemenit from its private picnic. it should be particulairlnoted that the union employees are not herein charged withdiscrimination in violation of the Act. On the contrary, thebank. which had a 2- or 3-year tradition oft sponsoring aJuly 4 picnic. or at least paying the expenses for such picnic, is alleged to have discriminated against its unionemploNees by excluding them from a picnic of hank man-agement and nonunion employees. held at the home of VicePresident Peterson.In support of the position that the hank did not sponsoror pay for the July 1977 picnic, Vice President Petersonproduced his personal cancelled checks made to and cashedby a food store. as evidence that he, not the hank palid forthe picnic foiod. In this regard, installment loan officer Jef-fery Berghuis testified that money from the pop machinewas never used to pay the expenses for bank affairs such aspicnics, although he corroborated prior testimon\ that thebank paid for prior July picnics in 1974. 1975. and 1976. 1ofurther support his position that the July 1977 picnic wasnot a bank picnic, Vice President Peterson sas he has apicnic every ear, and he thought he would invite the iouremployees who were not invited to the union emploxees'picnic to his picnic in his home. However, if Vice PresidentPeterson was hosting a personal picnic, it is particularl]noted that the guests he invited were all bank officials, ex-cept President Pirsch. who was out of towi.L and rliOnunionemployees. He did invite a neighbor a Mr. Miller. who wasthe onl) nonbank employee at the picnic.Although it is possible to have an annual picnic with oneguest (the nonbank employee). I find it difficult to believeVice President Peterson's story that he was merelb invitingthe employees who were not invited to the Union-spon-sored picnic to a personal picnic in his home. An examina-tion of the guestlist shows only bank personnel (employeesand managerial). While it is also possible that Vice Pres-ident Peterson paid for the picnic, as evidenced by his can-celled checks, his cancelled checks alone do not necessarilestablish that he paid for the picnic. It is possible that hecould have advanced the money for the expense of the pic-nic and have been reimbursed by the bank in cash or hbcheck.In any event, when all the factors heretofore discussedare considered in conjunction with the fact that Vice Pres-ident Peterson is a part of management. and ias such. hosteda picnic in his home to which all bank officials (except thebank's president who was unavailable) and nonunion em-ployees were invited, with the exception of one nonhinkemployee, I am constrained to concluhide and find that theJul: 1977 picnic was a hank picnic and not a personall?4()1 I)tE(ISIO)NS OF NATIONA I.ABOR RELATIONS BOARI)sponsored picnic, Since the expense of the picnic w as notborne or shared hs the employees or other managementpCrMnnel, but rther bh the ice president of the bank. suchan arrangemelnt in view of the aoredescribed circull-stances. clearls indicates that the picnic was contrived b,Respondent In order to camoutfage the unlawful discrinli-nation alalinst its ullnionized employees. Such discriminator;conduct on the part of' the Respondent constituted a viola-tion of' Section 8(a)(31 of the Act.lellcr Svia E(ricksoin testified that she had had herwaes docked hb the Respondent for attending collective-hargainilg sessions, while her wages were not so dockedshen she lis off I week to see her physician and on an-other occasion whe\n she was out for personal reasons. Fol-lo wing Ilrickson's testimnonyl in this regard. the parties en-tered into a stipulation which was set forth as follows:MR. B llOlt I: R Your lonor, during an off the rec-ord discussion. it appears to he possible to solve thisissue by stipulation. he stipulation would be to theeffect that during the bargaining sessions held prior tothe commencement of mediation on or about October20,). 1977, the negotiating sessions were by mutualagreement held outside normal working hours in orderto allosa employees to participate wilhout missing any` ork. But at the lst bargaining session prior to thecon nlencemnent of mediation. Mr. Mack and I had dis-cussed regarding the arrangement for such mediationssessions. particuakil where they were to he held inMinlneapolis. And we did work out an agreement. thesubstance of which w;is that employees would be ex-cused from their scheduled duties at the bank in orderto permit them to participate in the medication sessions.And would be offered the options of either making upthe time missed in order to attend mediation sessionsor to have their compensation for that month reducedto reflect the hours spent which were not so made out.We would further stipulate that pursuant to suchagreement, some employees made up all or a portionof the time which they missed to attend mediation ses-sions. while others did not so make up the time lostand s a result did suffer some reduction in wages pro-portiona;te to the hours which they missed. We sostipulate.MR. SYKIS: For the general counsel also.Although the record herein contains evidence of Respon-dent's animus towards its employees' concerted and unionactivity the unilateral change in the employees' workinghours in November 1977 made by the Respondent while itwas fulls aware that its employees were represented by theUnion appears to have resulted only from Respondent'sanimus against the Union. As counsel for the GeneralCounsel points out, such a unilateral change is so "inher-ently destructive of employee interest" that it is proscribedwithout need for proof of' an underlying illegal motive.'. 1. R.B. v. Brown. 380 U.S. 278 (1965): ,4rorican ShipBitilding (Comrpan v. '.. R.B. 380 U.S. 300 (1965). As theSupreme ('ourt noted in Great Dane:..some conduct carries with it "unavoidable conse-quences which the emnploer not only foresaw butwhich he must have intended" and thus bears "its ownindicia ot intent." ... If the conduct in question allswithin this "inherently destractive" category, the em-ploer has the burden of explaining away justifing orcharacterizing "his actions as something different thanthey appear on their Iace," and if he fails, "an unlairlabor practice charge is made out." I. LN. R. B. v. (GreuDone ITrladers, Im.. 388 U.S. 26. 33 (1967).1Ihe Respondent herein contends that in its letter datedJanuary 13. 1978, which was received by the Union onJanuary 17, 1978, Respondent informed the Union that itsNovember unilateral changes in the employees' work hourswere rescinded as of that date January 13, 1978). that therescission included both the rotation of tellers at the drive-up window and the change in scheduling 'or Monday andFriday evenings: and that such changes, which the bankcharacterized as justified by legitimate business reasons.will remain rescinded and deferred to afford the Union anopportunity to bargain over the changes.Respondent also contends that since the change was notimplemented until 2 weeks after its announcement and wasrescinded on Januars 4, its effect in essence was minimal:that undisputedly the employees' hours of work were notincreased beNond the 40 hours per week they are obligatedto work, but wcre simply changed around in terms of sched-uling. tHowever, the record clearly establishes that thechange in hours did cause some employees to work at least2 nights a week and some of them to make a trip home andreturn to the bank, disrupting their family schedules, in-cluding emploees who live as far away as 20 miles.In this regard, the General Counsel appropriately cites aSupreme ('Courl decision in V.I. R. B v. Katz, 369 U.S. 736(1962). wherein the Court stated that:Unilateral action bh an employer without prior discus-sion with the union does amount to a refusal to negoti-ate about the acted conditions of employment undernegotiation, and must of necessity obstruct bargaining.contrary to the congressional policy. It will often dis-close an unwillingness to agree with the union. It willrarely be justified b any reason of substance. [369US. at 747.)I find the above-quoted authority particularly applicableto conduct of the Respondent herein, carried out with ullknowledge of the certification of the employees' union andwhile it was engaged in several bargaining sessions prior toits decision and implementation of the change in November1977. This was the last of' two occasions on which Respon-dent implemented such a change, the first being in June orJuly 1977. Aside from the unilateral changes in work sched-ules implemented by Respondent in November 1977, donot find that the evidence establishes that Respondent hasfurther failed and refused to bargain in good faith.As to whether the employees' strike with commenced onDecember 16 1977. is an unfair labor practice strike, thefollowing factors are substantiated by the record:The employees held a union meeting on or about Decem-ber 7. 1977. at which time various members in attendanceexpressed their dissatisfaction with the series of event whichwere herein found to indicate Respondent's animus againstemployees' concerted and/or union activities: Respondentsponsored a picnic in July of 1977. from which union mem-1()02 (ITIZlFNS NAIL. BANK OF WIl.I. 1,XRher emploxees were discriminatoril excluded: Respon-dent's unilateral change in the working hours otf its employ-ees in November 1977, which adverselk' affected mostlx theunion member employees: and Respondent's hard but (le-gal) bargaining on some items which, when consideredalong with some items on which the linion has engaged mhard bargaining, have thus far prevented the complete ne-gotiation of a collective-bargaining agreement.However, Respondent argues in its brief that although itdid not notify the Union or the employees about the workhours change prior to its announcement, nor did it notifythe Union subsequent to its implementation of the change 2weeks later, the Union nevertheless learned about thechange through one of its members and neglected to protestor demand that Respondent bargain on the change: andthat by neglecting to protest or demand bargaining on thework hour change, the Union waived its right to retain theunilateral change in work hours as an issue for collectivebargaining. In support of its position, Respondent citesClarkwood Corporation, 233 NLRB 1172 (1977): Me.ci-center, Mid-South Hospital, 221 NLRB 670 (1975). andAmerican Buslimns, Inc.. 164 NLRB 1055 (1967).It is observed that in the Clrk ood case, supra. theunion, upon being notified about the employer's unilateralchange by a member employee, contacted and protested tothe employer, but without requesting the employer to har-gain about it. Here, unlike there, the Union did not contactthe employer and protest its decision, nor did it request thatRespondent negotiate the work hours change. The Boardfurther held in the American Bus Line case. supra, that aunion which receives timely notice of the change in condi-tions of employment must take advantage of that notice if itis to preserve its bargaining rights and not be contentedwith merely protesting an employer's contemplated action.Moreover, the Board held in the Clarkwood and Medicentercases, supra, and more particularly, the Supreme Court heldin U.S. Lingerie Corporation. 170 NLRB 750 (1968), and theBoard held in Florida Steel Corporation 235 NLRB 941(1978), that it is not necessary for the union to be givenformal notice of the unilateral change but that actual noticeis sufficient.In the instant case the Union received actual notice ofRespondent's work hours change through employee unionmember Andresen within I or 2 days after Respondent an-nounced the change. The record further shows that thechange was not implemented for 2 weeks and that duringthat period of time the Union did not contact Respondentor protest the announced change. Instead, the record showsthat the work hours change was announced on or aboutNovember 14, 1977 and the Union commenced a discussionof the change with its members on or about December 7.1977, at which time it also discussed the feasibility of filingunfair labor practice charges against Respondent. TheUnion ultimately filed such charges against Respondent onDecember 15, 1977: and after discussing the unilateralchanges in a negotiation session with the Union on Decem-ber 29, 1977, Respondent, in a letter dated January 13, 1978(received by the Union on January 17, 1978) informed theUnion that its November unilateral change in the employ-ees' work hours was rescinded as of January 13. 1978.('onsequenItl. pursuant to the abo c-clted and dic.ulu.cdautlhorit.lt I conclude and ind that attlioul1h RspondenIlinstituted unilateral changes im tfie emliplo\cc,' \(Ok11 hour.sin November of 1977. and the L:nion learned ahout saidunilateral changes a da'. or two subsequent to Respondlenlt'announcement thereof, as late as )ecmber 15. 177 thedate on which the L'nion filed utilair labor prlaCtCCe halrgcagainst Respondent for instituting the chance, the londlid not contact Respondent or protest the unilateral actionUnder these circumstances. it is clear that the abohc-citcdauthorit\ governs the U nion's failure to protest and requestnegotiation and. therefore. the Union wuaived its right tonegotiate the unilateral change in ,ork hours.I do not find that the evidence establishes that Respon-dent has further ftailed and refused to bargail in g ood alth.In fact. Respondent presented undisputed evidence of anumber of items on which the parties ha.e .Igreed oxecr aperiod of 13 or 14 collectie-hargamilng sessions. I oulIddoubt that such measure of progress in collcctixe hargain-ing could have been made with the presence of aln degreeof bad-faith bargaining on the part of RcspondCnl. Respon-dent has consistently stood fist against the incluslllon of anondiscrimination clause in the contract. and the :'mon haisstood fast in demanding that such a clause be included thatRespondent retain in its emplo\ all striking eimplo\es., andthat a collective-bargaining agreement he reached beforethe Union terminates its strike against Respondent. tnriderthese circumstances, the parties (Respondent and theUnion) at most can be considered to have engaged in hardbargaining, rather than had-faith bargaining.During the December 7. 1977. union meeting, the em-ployees articulated (generally) their frustrations about therecent (November 1977) change in work hours alid the actthat the parties had not been able to reach an aigreement ona collective-bargaining contract. The eidence is not clearas to what other dissatisfactions were expressed, and hbwhom. Nevertheless. the eidence is clear froim the testi-mony of union employee witnesses that the members pre-sent agreed that if the next negotiations session (scheduledfor December 14) ended in an impasse. the Union wouldstrike Respondent.As Dale E. Beihoffer. negotiator and attorney for Re-spondent points out in his brief, the testimon\ of the unionemployees clearly stated that the ballot fol the strike otetaken by the Union on December 7 contained the languagethat the5 would strike "until an agreement approved b, themembership with the bank is reached." The testimon ofUnion President Sylvia Erickson and Secretar -TreasurerGlennis Andresen established that the'agreed to go onstrike if negotiations failed. Their testimony in this regard sconsistent with the testimony of the union negotiator JohnMack. who undisputedly advised the bank's negotiatingcommittee during the session on December 14 that theUnion was going to strike the bank unless the bank agreedto one of the Union's alternatives on each of the outstanld-ing issues. I credit the undisputed testimony of hank nego-tiator Beihoffer in this regard.Hence, in determining the sole or principal motivatingcause for the employees' striking the Respondent on )e-cember 16. 1977. it is observed that while the emplo eeshad a general discussion about Respondent's antiunion403 DE(CISIONS OF NATIONAL LABOR RELATIONS BOARDconduct in the past, as well as the change of working hoursin November. they clearly based their striking the bankupon the ultimatum that the bank agree to certain out-standing issues during the bargaining session of December14, 1977. A careful examination of the credited evidence ofrecord does not reveal any definitive decision on the part ofthe Union to strike Respondent because of the discrimina-tion against the union employees in July or its unilateralchange of the employees' work hours in November.While such acts of Respondent generated a discussionwhich reflected some frustration on the part of the emplox-ees, I am persuaded by the greater weight of the evidence ofthe record that the primary, if not the sole, purpose of theirelecting to strike Respondent was to compel Respondent toagree on the items articulated by the Union during the ne-gotiations session of December 14. When the parties failedto achieve agreement, the Union filed unfair labor practicecharges on December 15 and went on strike against theRespondent on December 16, 1977.Since Respondent's November unilateral change of em-ployees' work hours did not constitute a violation of Section8(a)(5) of the Act, the primary unfair labor practice com-mitted by Respondent was its discriminatory exclusion ofthe union employees from its July 1977 picnic. Althoughthe employees might have discussed said unlawful July dis-crimination against them during their December 7 meeting.that unlawful incident was so remote from their December7 meeting that it cannot reasonably be maintained that theemployees agreed to strike the Respondent as a result ofthat 8(a)(3) violation. This conclusion is particularly true,when it is noted that the employees made it clear that theNwould strike if the December 14 negotiating session endedin an impasse. Under these circumstances, I am constrainedto conclude that the employees' strike against Respondenton December 16, 1977, was not caused by unfair laborpractices of Respondent. Therefore the employees' strikeagainst Respondent is not an unfair labor practice strike.Consequently, Respondent's alleged threat in its letter(December 29, 1977, G.C. Exh. Al(i)) to replace the strik-ing employees, cannot constitute an unfair labor practicewhich prolonged the economic strike because the strike wasand is not an unfair labor practice strike.Counsel for Respondent argues that the burden of estab-lishing that a strike is an unfair labor practice strike is to beborne by counsel for the General Counsel in establishing acausal connection between an unfair labor practice whichhas been committed and the strike. In support of his posi-tion he cites Tufts Brothers Incorporated. 235 NLRB 808,810 (1978). In that case the Board said:An unfair labor practice strike is one which is causedin whole or in part by an unfair labor practice. Therequirement of a causal connection between the unfairlabor practice and the strike is not satisfied merely be-cause the two coincide in time. It is necessary for theBoard to find that Respondent's unlawful conduct infact constituted a contributing cause to the strike thatfollowed.In view of the fact that the Union did not protest ordemand bargaining on Respondent's November unilateralchange of the employees' work hours, the union's right todemand to bargain thereon is therefore deemed waived,and consequently Respondent's action was not a violationof Section 8(a)(5) of the Act. Hetce, the only unfair laborpractices committed by Respondent occurred in late Mayor early June, and in July 1977. The Union's employees didnot attribute any particular emphasis to those rather remoteunfair labor practices, but instead placed great emphasisupon their ultimatum that Respondent reach an agreementwith the Union during the bargaining session on December14, 1977. It is clear that neither the General Counsel norcounsel for the Union discharged the burden of showing acausal connection between the remote June and JulN 1977unfair labor practices and the employees' December 7 deci-sion to strike.Moreover, it is strikingly obvious from a reading of theentire record in this case that if Respondent committed sev-eral unfair labor practices during the year 1977, the Unionwas in great part untimely in taking any remedial actionwith the Board to rectilf such unfair labor practices. Therecord clearly shows that Board law governs the facts asthey relate to the alleged actions of Respondent and theinaction of or untimely responses made by the Union.Assuming. arguendo. that Respondent's November uni-lateral change in work hours constituted a violation of8(a)(5). the record clearly shows that when Respondent'saction was brought to the attention of the negotiator for theUnion, Respondent rescinded its action and deferred it fornegotiation in future bargaining sessions. In reading thecases cited by counsel for the General Counsel and counselfor Respondent as to whether the employees' strike was anunfair labor practice strike, I did not find any case in whichthe employer took its unilateral action during the time theparties (Employer and the Union) were in the course ofnegotiations. However. assuming further that the latter factwould make a difference in determining whether the unilat-eral action was an unfair labor practice, it would appearthat since the parties herein were engaged in negotiationsessions, it was all the more incumbent upon the Union toprotest and demand that the change be made a subject ofcollective bargaining.As previously found herein. as soon as the Union notifiedthe negotiator for Respondent that it took issue with Re-spondent's unilateral action of November 1977, Respon-dent immediately rescinded the work hour change. In allprobability therein lies the Board's rationale for requiringthe union to contact and make its protest known to theEmployer. Here the Union failed to contact Respondentand make such protest or request to bargain until the bar-gaining session held on December 29, 1977: shortly there-after (January 13, 1978), Respondent rescinded the changeand agreed for such change to become a subject of bargain-ing. In view of the above-cited case law and the circum-stances established by the evidence in this case, I cannot ingood conscience find that the employees' strike on Decem-ber 16. 1977. was an unfair labor practice strike.iv. FFF('I OF rite UNFAIR ABOR PRA(II( ES UPON( ()MMER( EThe activities of Respondent set frth in section 1II.above, occurring in close connection with its operations de-scribed in section I. above. have a close, intimate, and sub-stantial relation to trade. traffic, and commerce among the104 CITIZENS NAIL. BANK OF WII.LM4ARseveral States, and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V. TIMit R MEI)YHaving found that Respondent has engaged in unfair la-bor practices within the meaning of Section 8(a)( ) of theAct, I shall order that it cease and desist therefrom and takecertain affirmative action to effectuate the policies of theAct.It having been found that Respondent interfered with,restrained, and coerced its employees in the exercise of theirSection 7 protected rights, in violation of Section 8(a)( 1 ) ofthe Act, by telling its employees they need not join theUnion because they could earn more money withot joiningthe Union, and by discriminatorily excluding the union em-ployees from the bank-sponsored picnic in violation of Sec-tion 8(a)(3) of the Act, the recommended Order will providethat Respondent cease and desist from engaging in suchunlawful conduct and, as it has agreed to do, bargain ingood faith with the Union, as the designated collective-bar-gaining representative of Respondent's unit employees,with respect to picnics or recreational activities sponsoredby the bank.Because of the character of the unfair labor practicesherein found, the recommended Order will provide that Re-spondent cease and desist from in any other manner inter-fering with, restraining, or coercing employees in the exer-cise of their rights guaranteed by Section 7 of the Act.N.L.R.B. v. Entwistle Manufacturing Compar. 120 F.2d532, 563 (4th Cir. 1941).CONCLUSIONS OF LAW1. Citizens National Bank of Willmar, the Respondent. isan employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. Willmar Bank Employees Association is, and has beenat all times material herein, a labor organization within themeaning of the Act.3. By restraining and coercing its employees, by tellingthem they need not join the Union and that they wouldearn more money without the Union, Respondent violatedSection 8(a)(1) of the Act.4. By discriminatorily excluding union member employ-ees from its July 1977 bank-sponsored picnic, Respondentviolated Section 8(a)(3) of the Act.5. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(t) and (7) of the Act.Upon the foregoing findings of fact, conclusions of lav.and upon the entire record. and pursuant to Section 10(c) otthe Act, I hereby make the following recommended:ORDER5Respondent, Citizens National Bank of Willmar. its offi-cers. agents. successors, and assigns. shall:1. Cease and desist from:(a) Restraining and coercing its employees about theirunion interest or affiliation.(b) Discouraging membership in the Union by discrimi-natorily excluding union employees from hank-sponsoredpicnics or social activities because of their interest in andsupport for the Union.2. Take the following affirmative action necessar toeffectuate the policies of the Act:(a) Post at its business office in Willmar, Minnesota. cop-ies of the attached notice marked "Appendix."' Copies ofsaid notice, to be furnished bh the Regional Director torRegion 18. shall, after being duly signed by Respondent'srepresentative, be posted by Respondent immediately uponreceipt thereof. and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to its employees are customarily posted. Rea-sonable steps shall be taken b Respondent to insure thatsaid notices are not altered, defaced, or covered b anyother material.(b) Notify the Regional Director For Region 18. in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be dismissedinsofar as it alleges violations of the Act not herein found.8 In the event no exceptions are filed as provided b) Sec. 102.46 of theRules and Regulations of the National Labor Relations Board. the findings.conclusions. and recommended Order herein shall, as provided in Sec. 10248of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions. and Order. and all objections thereto shall be deemedwaived for all purposes.9 In the event that this Order is enforced b a Judgment of the UnitedStates Court of Appeals the words in the notice reading "Posted bs Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board"405